PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Finn et al.
Application No. 16/571,194
Filed: 16 Sep 2019
For: SMARTCARD WITH DISPLAY AND ENERGY HARVESTING

:
:
:	DECISION ON PETITION
:
:
:

This is a response to the petition under 37 CFR 1.59(b), filed May 26, 2021, to expunge information from the above identified application.

The petition is DISMISSED.

Petitioner requests that the communication regarding abandonment filed on March 15, 2021, be expunged from the above identified application.  The petition submits that this document was unintentionally submitted in the above identified application.

As discussed in MPEP 724.05 III, this electronically filed paper is not considered to have been submitted in the incorrect application even though the identifying information in the heading of the paper is directed toward a different application.  As this paper was misfiled electronically, 37 CFR 1.59 governs, in accordance with USPTO policy.

37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  [emphasis added]



(A)    the Office can effect such return prior to the issuance of any patent on the application in issue;
(B)     it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)     the information has not otherwise been made public;
(D)     there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)     it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)     the petition fee as set forth in 37 CFR 1.17(g) is included.

Petitioner has not provided evidence that requirements D above is satisfied.  Also, requirement E is not clearly satisfied.  The letter to be expunged says the application will be abandoned in favor of continuing applications.  This application was abandoned and the continuing applications have been filed.  If a renewed petition is filed, petitioner should explain how this paper is not material information under 37 CFR 1.56. 

Telephone inquiries concerning this communication should be directed to Anna Pagonakis at (571) 270-3505.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions